

117 S2513 IS: Brian Neuman Department of Veterans Affairs Clothing Allowance Improvement Act of 2021
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2513IN THE SENATE OF THE UNITED STATESJuly 28, 2021Ms. Cortez Masto (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the application and review process of the Department of Veterans Affairs for clothing allowance claims submitted by veterans, and for other purposes.1.Short titleThis Act may be cited as the Brian Neuman Department of Veterans Affairs Clothing Allowance Improvement Act of 2021.2.Improvements to process of the Department of Veterans Affairs for clothing allowance claims(a)Process for clothing allowance claimsSection 1162 of title 38, United States Code, is amended—(1)by striking The Secretary under and inserting:(a)Eligibility requirementsThe Secretary, under;(2)in paragraph (2)—(A)by striking which (A) a physician and inserting: which—(A)a physician; and(B)by striking , and (B) the Secretary and inserting the following: “; and(B)the Secretary; and(3)by adding at the end the following new subsections:(b)Continuous nature of paymentsPayments made to a veteran under subsection (a) shall continue on an automatically recurring annual basis until the earlier of the following:(1)The date on which the veteran elects to no longer receive such payments.(2)The date on which the Secretary determines the veteran is no longer eligible pursuant to subsection (d).(c)Reviews of claim(1)Except as provided in paragraph (2)(B), the Secretary shall conduct reviews of a claim on which a clothing allowance for a veteran is based to determine the continued eligibility of the veteran as follows:(A)Beginning not earlier than five years after the date on which the veteran initially receives a clothing allowance under this section and on a periodic basis thereafter.(B)Whenever the Secretary receives notice that the veteran no longer meets the requirements specified in subsection (a).(2)(A)The Secretary shall prescribe in regulations standards for determining whether a claim for clothing allowance is based on a circumstance that is not subject to change.(B)If the Secretary determines, pursuant to standards prescribed under subparagraph (A), that a claim for clothing allowance is based on a circumstance that is not subject to change, paragraph (1)(A) shall not apply with respect to the claim.(d)Determination regarding continued eligibilityIf the Secretary determines, as the result of a review of a claim conducted under subsection (c)(1), that the veteran who submitted such claim no longer meets the requirements specified in subsection (a), the Secretary shall—(1)provide to the veteran notice of such determination that includes a description of applicable actions that may be taken following the determination, including the actions specified in section 5104C of this title; and(2)discontinue the clothing allowance based on such claim..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to—(1)claims for clothing allowance submitted on or after the date of the enactment of this Act; and(2)claims for clothing allowance submitted prior to the date of the enactment of this Act, if the veteran who submitted such claim is in receipt of the clothing allowance as of the date of the enactment of this Act.